Fourth Court of Appeals
                               San Antonio, Texas
                                     January 7, 2019

                                   No. 04-18-00710-CR

                                   Daniel WEBSTER,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR2112A
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
    Appellant’s second motion for extension of time to file his brief is GRANTED. We
ORDER appellant to file his brief on or before January 9, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court